FORM 10-Q U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2013 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-31555 BAB, Inc. (Name of small business issuer in its charter) Delaware 36-4389547 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Lake Cook Road, Suite 475, Deerfield, Illinois 60015 (Address of principal executive offices) (Zip Code) Issuer's telephone number (847) 948-7520 Indicate by checkmark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒ No☐ Indicate by checkmark whether the registrant is a large accelerated filer, accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ☐Accelerated filer☐Non-accelerated filer☐ (Do not check if a smaller reporting company) Smaller reporting company ☒ Indicate by checkmark whether the registrant is a shell company. Yes☐ No ☒ As ofOctober 10, 2013BAB, Inc. had: 7,263,508 shares of Common Stock outstanding. TABLE OF CONTENTS PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operation 10 Item 3 Quantitative and Qualitative Disclosures About Market Risk 14 Item 4 Controls and Procedures 14 PART II OTHER INFORMATION 15 Item 1. Legal Proceedings 15 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3 Defaults Upon Senior Securities 15 Item 4 Mine Safety Disclosures 15 Item 5 Other Information 15 Item 6 Exhibits 15 SIGNATURE 16 2 PART I ITEM 1. FINANCIAL STATEMENTS BAB, Inc. Consolidated Balance Sheet August 31, 2013 November 30, 2012 (unaudited) ASSETS Current Assets Cash $ 808,902 $ 1,256,257 Restricted cash 369,757 376,837 Receivables Trade accounts and notes receivable (net of allowance for doubtful accounts of $13,324 in 2013 and $25,580 in 2012 ) 122,953 86,070 Marketing fund contributions receivable from franchisees and stores 10,955 16,385 Inventories 28,510 26,953 Prepaid expenses and other current assets 83,499 65,991 Total Current Assets 1,424,576 1,828,493 Property, plant and equipment (net of accumulated depreciation of $142,399 in 2013 and $139,293 in 2012) 7,667 10,773 Assets held for sale 3,783 3,783 Trademarks 446,822 445,022 Goodwill 1,493,771 1,493,771 Definite lived intangible assets (net of accumulated amortization of $64,532 in 2013 and $54,560 in 2012) 49,888 59,710 Deferred tax asset 248,000 248,000 Total Noncurrent Assets 2,249,931 2,261,059 Total Assets $ 3,674,507 $ 4,089,552 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Current portion of long-term debt $ 29,070 $ 29,070 Accounts payable 26,402 14,120 Accrued expenses and other current liabilities 281,076 328,288 Unexpended marketing fund contributions 380,966 393,477 Deferred franchise fee revenue 35,000 25,000 Deferred licensing revenue 8,333 45,833 Total Current Liabilities 760,847 835,788 Long-term debt (net of current portion) 95,762 95,762 Total Liabilities 856,609 931,550 Stockholders' Equity Preferred shares, 5,000,000 authorized, no shares outstanding Common stock ($.001 par value; 15,000,000 shares authorized; 8,466,953 shares issued and 7,263,508 shares outstanding as of August 31, 2013 and November 30, 2012 13,508,257 13,508,257 Additional paid-in capital 987,034 987,034 Treasury stock ) ) Accumulated deficit ) ) Total Stockholders' Equity 2,817,898 3,158,002 Total Liabilities and Stockholders' Equity $ 3,674,507 $ 4,089,552 SEE ACCOMPANYING NOTES 3 BAB, Inc. Consolidated Statements of Income For the Three and Nine Month Periods Ended August 31, 2013 and 2012 (Unaudited) 3 months ended August 31, 9 months ended August 31, REVENUES Royalty fees from franchised stores $ 446,603 $ 463,113 $ 1,334,047 $ 1,395,115 Franchise fees 35,000 5,000 45,000 47,500 Licensing fees and other income 135,143 118,826 430,935 537,602 Total Revenues 616,746 586,939 1,809,982 1,980,217 OPERATING EXPENSES Selling, general and administrative expenses: Payroll and payroll-related expenses 283,826 329,803 992,266 1,025,950 Occupancy 41,716 48,458 125,873 114,218 Advertising and promotion 13,309 17,696 50,129 48,750 Professional service fees 37,482 31,769 127,093 128,225 Travel 9,440 13,854 42,367 42,320 Depreciation and amortization 4,367 4,713 13,078 14,279 Other 99,281 76,381 269,360 248,045 Total Operating Expenses 489,421 522,674 1,620,166 1,621,787 Income from operations 127,325 64,265 189,816 358,430 Interest income 213 770 768 2,144 Interest expense ) Income before provision for income taxes 126,055 63,223 186,137 355,138 Provision for income taxes Current tax 17,795 - 17,795 15,000 Net Income $ 108,260 $ 63,223 $ 168,342 $ 340,138 Earnings per share - Basic and Diluted $ 0.01 $ 0.01 $ 0.02 $ 0.05 Weighted average shares outstanding - Basic 7,263,508 7,263,508 7,263,508 7,263,508 Effect of dilutive common stock 6,172 2,426 4,372 2,278 Weighted average shares outstanding - Diluted 7,269,680 7,265,934 7,267,880 7,265,786 Cash distributions declared per share $ - $ 0.01 $ 0.07 $ 0.03 SEE ACCOMPANYING NOTES 4 BAB, Inc. Consolidated Statements of Cash Flows For the Nine Month Periods Ended August 31, 2013 and 2012 (Unaudited) Operating activities Net income $ 168,342 $ 340,138 Adjustments to reconcile net income to cash flows provided by operating activities: Depreciation and amortization 13,078 14,279 Provision for uncollectible accounts, net of recoveries ) ) Changes in: Trade accounts receivable and notes receivable ) 20,574 Restricted cash 7,080 ) Marketing fund contributions receivable 5,430 3,311 Inventories ) ) Prepaid expenses and other ) 13,935 Accounts payable 12,282 ) Accrued liabilities ) ) Unexpended marketing fund contributions ) 41,045 Deferred revenue ) 32,917 Net Cash Provided by Operating Activities 63,041 370,241 Investing activities Capitalization of trademark renewals ) ) Net Cash Used In Investing Activities ) ) Financing activities Cash distributions/dividends ) ) Net Cash Used In Financing Activities ) ) Net Increase (Decrease) in Cash ) 2,585 Cash, Beginning of Period 1,256,257 1,236,125 Cash, End of Period $ 808,902 $ 1,238,710 Supplemental disclosure of cash flow information: Interest paid $ - $ - Income taxes paid $ 26,000 $ 5,200 S
